DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 12/09/2020 has been entered and made of record.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-3, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dry (US20170178514A1) (hereinafter Dry) and further in view of PARK (WO2017022881A1)  (hereinafter PARK).

Note: US publication US20180225975A1, an equivalent of WO2017022881A1, is used as English translation for WO2017022881A1, and thereby US20180225975A1 is used for claim mapping.

Regarding Claim 1, Dry meets the limitations as follows: 
A control device [Fig. 1-5, and associated text, Para 0027, 0050-0051] comprising: 
a positional information acquiring unit that acquires information indicating a position of a first vehicle; [Fig. 1-5, and associated text, Para 0029, discloses a vehicle contains a GPS- Navigation system that provides the location information of the vehicle]
a vehicle information acquiring unit that acquires a position of each of a plurality of vehicles travelling on a road; [i.e. When the imaging system 105 receives location data from a nearby vehicle, it may transmit that location data to other nearby vehicles. Therefore, the imaging systems 105 may periodically update their locations, transmit its updated location to other nearby vehicles, and transmit location updates received from other nearby vehicles so that each vehicle in the convoy can have a relatively up-to-date status of the location of each vehicle in the convoy.; Para 0020, and present an overhead view of the vehicles in the convoy and the overhead view may include various images showing the vehicles in the convoy in relation to one another, such as a "virtual" birds-eye view using icons for each vehicle in the convoy, where the icons may be organized according to the location data associated with each vehicle in the convoy.; Para 0024]
a vehicle selecting unit that 
(i) determines a distance between the first vehicle and each vehicle among the plurality of vehicles from the acquired position of the first vehicle and the position of each of the plurality of vehicles [i.e. location data, such as GPS data … used to determine which nearby vehicles are in the convoy and which are not in the convoy; Para 0012; and each vehicle in the convoy can have a relatively up-to-date status of the location of each vehicle in the convoy; Para 0020; Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that from the location data distance between each vehicle  would be easily calculated and thereby the distance between first vehicle and each vehicle among the plurality of vehicle would be acquired.]  and 
(ii) selects one vehicle from the plurality of vehicles; [Fig. 1-5, and associated text, Para 0016, 0024-0025, 0032, 0042,ng a vehicle in the convoy from a user inputn system that provides the  discloses selecting a vehicle in the convoy by an user input via user interface which may include touch display screen, button etc.]
an image receiving unit that receives a captured image captured by the one vehicle selected by the vehicle selecting unit; [Fig. 1-5, and associated text, Para 0032, 0043, discloses displaying/presenting the a live stream of the images, such as a video, captured by the selected vehicle.] and 
a display control unit that causes the captured image received by the image receiving unit to be displayed, wherein every time the vehicle selecting unit receives an indication of predetermined manipulation, the vehicle selecting unit selects, as the one vehicle, a vehicle located farther from the position of the first vehicle. [Fig. 1-5, and associated text, Para 0016, 0024-0025, 0029-0032, 0042-0043, discloses displaying/presenting the a live stream of the images, such as a video, captured by the selected vehicle which is , when the display receives the user input ( i.e. screen manipulation) selecting one of the convoy vehicles which are separated by a two to five car lengths or other ranges.]
Dry does not explicitly disclose the following claim limitations:
… (i) determines a distance between the first vehicle and each vehicle among the plurality of vehicles from the acquired position of the first vehicle and the position of each of the plurality of vehicles and …
However, in the same field of endeavor PARK discloses the deficient claim limitations, as follows:
… (i) determines a distance between the first vehicle and each vehicle among the plurality of vehicles from the acquired position of the first vehicle and the position of each of the plurality of vehicles [i.e. vehicle 1 may check the traveling state of each of the leader vehicle 1211 and the follower vehicles 1212, 1213 and 1214 in the group 1210 in the autonomous driving mode. The traveling state may mean the current position, the current speed, the current lane, and the distance between the vehicles. For example, the controller 170 may calculate the distance G1 between the leader vehicle 1211 and the follower vehicle 1212, the distance G2 between the follower vehicle 1212 and the follower vehicle 1213, the distance G3 between the follower vehicle 1213 and the follower vehicle 1214, and the distance G4 between the follower vehicle 1214 and the vehicle 1 based on the traveling information about the vehicle 1 and the traveling information about the group 1210.; Fig. 12A, Para 0254] and …
Dry discloses obtaining the location information, represented by GPS data, of each vehicle and sharing the location information with every vehicle within the plurality of vehicles in the convey. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that from the location data distance between each vehicle  would be easily calculated and thereby the distance between first vehicle and each vehicle among the plurality of vehicle would be acquired. PARK discloses calculating the distance between each vehicle among the plurality of vehicles from their position/location information, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Dry and PARK would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dry  add the teachings of PARK as above, in order to enhance convenience for the drivers and improve transport efficiency. [PARK: Para 0006]

Regarding Claim 2, Note the Rejection for claim 1, wherein Dry further discloses
The control device according to claim 1, wherein the vehicle selecting unit selects, as the one vehicle, a vehicle located at a distance no shorter than a predetermined distance multiplied by the number of times the vehicle selecting unit has received the indication of the predetermined manipulation. [Fig. 1-5, and associated text, Para 0016, 0024-0025, 0029-0032, 0042-0043, discloses displaying/presenting the a live stream of the images, such as a video, captured by the selected vehicle which is, when the display receives the user input ( i.e. screen manipulation) selecting one of the convoy vehicles which are separated by a two to five car lengths or other ranges. Therefore selecting a vehicle ahead separated by a range, which is range x one time screen manipulation a predetermined manipulation. Further, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that the method of user input for selecting the vehicle would be application specific and therefor it is a design choice, Because Applicant has not disclosed that having a specific method for user input provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate method for user input for vehicle selection.
Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Dry to obtain the invention as specified in the claim.]

Regarding Claim 3, Note the Rejection for claim 1 and 2, wherein Dry further discloses
The control device according to claim 2, comprising a selection information receiving unit that receives information indicating selection of the predetermined distance, wherein the vehicle selecting unit selects, as the one vehicle, a vehicle located at a distance no shorter than the predetermined distance indicated by the information received by the selection information receiving unit multiplied by the number of times the vehicle selecting unit has received the indication of the predetermined manipulation. [Fig. 1-5, and associated text, Para 0016, 0024-0025, 0029-0032, 0042-0043, discloses displaying/presenting the a live stream of the images, such as a video, captured by the selected vehicle which is , when the display receives the user input ( i.e. screen manipulation) selecting one of the convoy vehicles which are separated by a two to five car lengths or other ranges. Therefore selecting a vehicle ahead separated by a range, which is range x one time screen manipulation a predetermined manipulation. Further, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that the method of user input for selecting the vehicle would be application specific and therefor it is a design choice, Because Applicant has not disclosed that having a specific method for user input provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate method for user input for vehicle selection.
Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Dry to obtain the invention as specified in the claim.]

Regarding claim 16 and 17, the claim(s) recites analogous limitations to claim 1-2 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 16 and 17, Dry and PARK meet the claim limitations as set forth in claim 1-2. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] 

Regarding Claim 18, Note the Rejection for claim 1, wherein Dry further discloses
The control device according to claim 17, further comprising an advancing-direction information acquiring unit that acquires information indicating an advancing direction of the first vehicle, [i.e. imaging system 105 may detect that the host vehicle 100 is in the convoy if, e.g., the imaging system 105 detects other vehicles, near the host vehicle 100, and that are travelling in the same lane and direction as the host vehicle 100.; Para 0037, and image capture device 115 may capture an image of a new vehicle travelling in the same lane and in the same direction as the host vehicle 100… the new vehicle enters the same lane as the host vehicle 100 while also travelling in the same direction.; Para 0044]
wherein every time the vehicle selecting unit receives the indication of the predetermined manipulation, the vehicle selecting unit selects, as the one vehicle, a vehicle located farther from the position of the first vehicle along the advancing direction.  [receive a user input selecting one of the convoy vehicles.; Para 0042, where convoy 300 may be created any time two or more vehicles are traveling in tandem and relatively close to one another, such as within two to five car lengths, although other ranges are possible; Para 0030, and overhead view 400 may be presented via the user interface device 120. Each icon 405 may be selectable via, e.g., a user input. When the user input selecting one of the icons 405 is provided, the view on the user interface device 120 may switch to a live stream of the images, such as a video, captured by the selected vehicle.; Para 0032]

Regarding Claim 19, Note the Rejection for claim 1, wherein Dry and PARK further discloses
The control device according to claim 17, further comprising a route (i.e. Path) information acquiring unit that acquires route information indicating a route from the position of the first vehicle to a destination of the first vehicle, [PARK: i.e. the navigation information may include set destination information, path information according to the destination, map information, or vehicle location information, wherein the map information and the vehicle location information are related to traveling of the vehicle.; Para 0120, and controller 170 may receive the destination and waypoints of each of the plurality of follower vehicles through inter-vehicle communication … compare the same with the destination and waypoints of the vehicle, and select a follower vehicle having the longest common path.; Para 0249, and controller 170 may identify a route common to the searched path of the leader vehicle and the searched path of the vehicle.; Para 0324]
wherein every time the vehicle selecting unit receives the indication of the predetermined manipulation, the vehicle selecting unit selects, as the one vehicle, a vehicle located farther from the position of the first vehicle along the route. [PARK: i.e. All the vehicles in the group, including the leader vehicle, may share their traveling information with other vehicles in the group; Para 0209, the controller 170 may select one of the plurality of follower vehicles according to a command (e.g., a voice, a touch, a gesture) of the driver of the vehicle.; Para 0250; Dry: discloses user interface device 120 may receive a user input selecting one of the convoy vehicles. As, Dry is teaching to select any vehicle in the convey traveling in the same direction, and PARK discloses determining a path information based on the destination and defining a group/convey. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dry and PARK that would result in selecting the farthest from the first vehicle.]

Additional Arts 
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US20190144001A1
US20180111554A1 
US20160267795A1 
US20190122540A1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488